          Case 1:19-cv-03079-AT Document 94 Filed 08/16/21 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
THOMAS M. MORAN,                                                  DOC #: _________________
                                                                  DATE FILED: 8/16/2021
                              Plaintiff,

               -against-
                                                                           19 Civ. 3079 (AT)
MTA METRO-NORTH RAILROAD COMPANY,
METROPOLITAN TRANSPORTATION                                                     ORDER
AUTHORITY, P.O. NICHOLAS STRYPE
(individually and in official capacity), P.O.
DOUGLAS COHEN (individually and in official
capacity), PO JOHN DOE SEIDITA (individually
and in official capacity), PO JONN DOE
NANDOO (individually and in official capacity),
PO JOHN DOE TERACCIANO (individually and
in official capacity), and PO RICHARD DOE (Full
names and number of whom are unknown at
present, and other unidentified members of the
MTA Police Department in their individual and
official capacities),

                        Defendants.
ANALISA TORRES, District Judge:

         The Court has reviewed the parties’ letter dated August 11, 2021, setting forth their
available dates for trial, ECF No. 92. Due to conflicts in the Court’s and the parties’ availability
in the fourth quarter of 2021, the Court, utilizing the procedures within this District governing
the scheduling of jury trials during the COVID-19 pandemic, will instead seek to schedule a jury
trial for the first calendar quarter of 2022. By October 15, 2021, the parties shall submit
blackout dates for trial.

       SO ORDERED.

Dated: August 16, 2021
       New York, New York
